                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


BROOKE HENDERSON and             )
JENNIFER LUMLEY,                 )
                                 )
                Plaintiffs,      )
                                 )
          vs.                    )                                 Case No. 6:21-cv-03219-MDH
                                 )
SCHOOL DISTRICT OF               )
SPRINGFIELD R-12,                )
BOARD OF EDUCATION OF THE SCHOOL )
DISTRICT OF SPRINGFIELD R-12,    )
GRENITA LATHAN,                  )
MARTHA DOENNING,                 )
YVANIA GARCIA-PUSATERI, and      )
LAWRENCE ANDERSON,               )
                                 )
                Defendants.      )


                 ORDER SETTING DEADLINE FOR FILING OF
       PROPOSED SCHEDULING ORDER AND FOR RULE 26(f) CONFERENCE

        A joint proposed scheduling order/discovery plan (“Proposed Plan”) will be filed on or

before November 8, 2021. The Proposed Plan will comply with Local Rules 16.1(d), 16.1(f),

26.1(c), 26.1(d). The Proposed Plan will also state whether the case will be tried to the Court or

to a jury and the anticipated length of the trial. It is important that all parties be consulted on the

anticipated length of trial submitted in the Joint Proposed Scheduling Order. Further, if at any

time during the pendency of the case counsel believes the length of trial would be greater than

that stated in the Joint Proposed Scheduling Order, counsel is to notify the Court

IMMEDIATELY. In accordance with Local Rule 16.1(d), Plaintiff’s counsel will take the lead

in preparing the Proposed Plan.




                                                   1

          Case 6:21-cv-03219-MDH Document 20 Filed 09/21/21 Page 1 of 2
        The Rule 26(f) conference will take place on or before October 22, 2021. Counsel are

reminded that Rule 26(a)(1) disclosures shall be made at the Rule 26(f) conference. During the

Rule 26(f) conference, the parties will discuss the nature and bases of their claims and defenses,

the possibilities for a prompt settlement of the case, and each of the topics described in Rule

26(f)(3). The parties are expected to review the Principles for the Discovery of Electronically

Stored Information prior to the Rule 26(f) conference and to discuss the corresponding Checklist

for Rule 26(f) Meet and Confer during the conference. Both documents are available on the

Court’s website under “Local Rules, ESI Principles, Procedures & Fees.”

https://www.mow.uscourts.gov/district/rules.html

        Counsel may find sample proposed scheduling orders on the court’s website at

https://mow.uscourts.gov/judges/harpool.html.

        In cases assigned to the Court’s Mediation and Assessment Program (MAP), the MAP

General Order requires that parties assigned to the outside mediator category electronically file

the Designation of Mediator within fourteen (14) calendar days after the Rule 26 meeting and

mediate the case within seventy-five (75) calendar days after the Rule 26 meeting.

        Within fifteen (15) days of this Order, each non-governmental corporate party must file a

statement identifying all parent companies, subsidiaries (except wholly owned subsidiaries) and

affiliates that have issued shares to the public.

IT IS SO ORDERED.
DATED:          September 21, 2021

                                                          /s/ Douglas Harpool______________
                                                          DOUGLAS HARPOOL
                                                        UNITED STATES DISTRICT JUDGE




                                                    2

          Case 6:21-cv-03219-MDH Document 20 Filed 09/21/21 Page 2 of 2
